SCHEB, Acting Chief Judge.
Appellant wife challenges the trial court’s order of February 27, 1987, specifying the visitation rights of the parties in respect to their minor children.
The only meritorious point appellant raises is that the trial court vacated certain restrictions previously imposed by an order of the court entered August 7, 1985. The vacation of that order was beyond the issues before the court.
*1274Accordingly, we direct the trial court to enter an amended order deleting the provision of its order which states: “3. The restrictions on the husband’s visitation heretofore ordered by the Honorable E. Randolph Bentley, be and are hereby set aside and held for naught.” Our opinion should not be interpreted to preclude appel-lee husband from challenging those restrictions.
Otherwise, we affirm.
FRANK and HALL, JJ., concur.